Citation Nr: 0926972	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-37 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
chronic low back strain, from June 10, 2003 to December 15, 
2008.

2.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain, from December 16, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 through 
February 1992, and from November 2001 through June 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which re-established compensation 
for the Veteran's service-connected chronic low back strain, 
effective June 10, 2003, at a 10 percent rate, following the 
Veteran's return from active duty.  

In May 2007, the Board remanded this issue for further 
development.  In a January 2009 rating decision, the Appeals 
Management Center increased the evaluation for the back 
disability to 20 percent, effective December 10, 2008.

The Veteran testified before a Decision Review Officer (DRO) 
at a local RO hearing held in January 2005.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  From June 10, 2003 to December 15, 2008, the Veteran's 
chronic low back strain was manifested by pain; forward 
flexion to between 75 and 80 degrees with an additional 15 to 
20 degree loss of motion due to pain on flare-up; and 
referred left leg pain without radiculopathy or other 
neurologic impairment.

2.  Since December 16, 2008, the Veteran's chronic low back 
strain is manifested by subjective complaints of pain, 
stiffness, and spasms, and objective findings showing forward 
flexion limited to 40 degrees.  Upon flare-up, the back 
disability is estimated to cause an additional 20 to 30 
degree loss of motion.  There is no frank radiculopathy or 
other neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating (and no higher) for 
chronic low back strain; from June 10, 2003 to December 15, 
2008 have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5237 (2003 & 2008). 

2.  The criteria for a 40 percent rating (and no higher) for 
chronic low back strain from December 16, 2008 have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Service connection was granted for chronic low back strain in 
a February 1993 rating decision; the disability was rated at 
40 percent since January 10, 1994.  In November 2001, the 
Veteran was recalled to active duty service.  The RO 
suspended his disability compensation during this period.  In 
July 2003, after his active service obligation ended, he 
filed a claim requesting that compensation be reinstated for 
the low back disability.  He also requested initial service 
connection for other disabilities (not currently on appeal).

In response, the RO sent VCAA notice by way of October 2003 
correspondence; this letter only provided notice of the 
criteria needed to establish service connection.  The Veteran 
was not informed that he should submit evidence showing that 
his service-connected low back disability had worsened.  

Following the initial adjudication of his claim, the Veteran 
received additional notice in June 2007 and May 2009, in 
which he was informed of the type of evidence necessary to 
establish a disability rating or effective date for his 
disability in accordance with Dingess.  These letters also 
provided notification that evidence demonstrating the effect 
his disability have had on his employment would aid in 
substantiating the claim, also pursuant to Dingess.  

The Veteran was not notified that evidence demonstrating the 
effect of his disability on his daily life would aid in 
substantiating the claim; nor was he informed of the specific 
diagnostic criteria to be applied in his claim, pursuant to 
Vazquez.  

A notice error is not prejudicial if the error did not affect 
the essential fairness of the adjudication and the purpose of 
the notice was not frustrated, for example where (1) any 
defect was cured by actual knowledge on the part of the 
claimant, (2) a reasonable person could be expected to 
understand from the notice what was needed, or (3) a benefit 
could not have been awarded as a matter of law."  George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  Sanders v. 
Shinseki, 556 U.S.--, 129 S.Ct. 1696 (2009); see McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

In this case, the Veteran has demonstrated actual knowledge 
of the fact that he needed to show his disability had 
worsened, and the effect his back disability has on his daily 
life.  He discussed the impact of his back disability had on 
his daily life and his employment at his hearing and various 
VA examinations.  He also provided written statements to such 
effect as exhibited by his October 2004 VA Form 9 and March 
2009 correspondence.  

The Veteran also received notice of the rating criteria used 
to evaluate and rate his back disability, in the January 2004 
rating decision, the September 2004 statement of the case 
(SOC), and the June 2005, and March 2009 supplemental 
statements of the case (SSOCs).  While such post-decisional 
documents could not provide VCAA-complaint notice, they still 
served to put him on notice as to what was required.  A 
reasonable person could have been expected to understand what 
was needed to substantiate the claim based on these notices.  
Also, the March 2009 SSOC cured the timing deficiency of the 
Dingess notification.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Veteran had a meaningful opportunity to participate in 
the adjudication of his claims inasmuch as he had several 
years after receiving such notice, to submit evidence and 
arguments.  See McDonough Power Equip. v. Greenwood, 464 U.S. 
548, 553 (1984).  He also had an opportunity to present oral 
testimony on his disability at a hearing. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA and private treatment records.  He also was 
afforded VA examinations.  He has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

During the course of this appeal the regulations for 
evaluating disabilities of the spine were revised, effective 
on September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422 (2000). 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight; a 20 percent evaluation 
if it is moderate; or a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 
(effective prior to September 26, 2003).

Under the criteria for rating intervertebral disc syndrome 
(IVDS) in effect prior to September 26, 2003, mild IVDS 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate IVDS with recurring attacks.  A 40 
percent rating is assigned for severe intervertebral syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2002).
 
IVDS is to be evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  DC 5293 (effective 
September 23, 2002.)

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be evaluated separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Lumbosacral strain, under DC 5295, warranted a noncompensable 
(0 percent) evaluation if there were slight subjective 
symptoms only.  A 10 percent evaluation was warranted if it 
lumbosacral strain was manifested by characteristic pain on 
motion.  With muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent rating was warranted.  A 40 percent 
evaluation was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 26, 2003.  Under 
the revised criteria, back disabilities other than 
intervertebral disc syndrome (IVDS) are to be evaluated under 
the general rating formula for rating diseases and injuries 
of the spine (outlined below).  38 C.F.R. § 4.71a, DCs 5235-
5243.  

Under the General Formula for Rating Diseases and Injuries of 
the Spine, with or without symptoms such as pain, stiffness 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply:  

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
entire thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. 

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted if forward flexion of 
the thoracolumbar spine is to 30 degrees or less or if there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine; and a 100 percent 
evaluation is warranted for ankylosis of the entire spine.

Intervertebral disc syndrome will be evaluated under the 
General Formula for Rating Diseases and Injuries of the Spine 
or under the formula for rating IVDS based on incapacitating 
episodes (outlined above), whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-
5243, Note (2).

Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235- 5243, Note 
(3).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Analysis

1.  Entitlement to a rating in excess of 10 percent for 
chronic low back strain, from 
	June 10, 2003 to December 16, 2008

Service treatment records beginning in November 2001 reflect 
the Veteran's complaint of low back pain.  An August 2002 
record shows he complained of low back pain with some 
radiation into the left posterior-lateral thigh.  A physical 
examination revealed no back or bony deformities.  

Mild spinal tenderness was present in the T7-T9 and L2-L3 
areas, associated with mild paraspinal tenderness.  There was 
limited range of motion with flexion; extension was possible 
to 20 degrees with pain.  Sensory was intact to light touch 
and palpation.  A May 2002 MRI was essentially normal and 
showed mild L2-L3 herniated nucleus pulpous without 
neuroforaminal narrowing.   The diagnosis was mechanical low 
back pain.

X-rays in August 2002, showed small anterior L4-L5 
osteophytes; otherwise no significant abnormality was seen.  
A January 2003 record shows the Veteran reported low back 
pain radiating pain to his left buttock and left thigh to the 
calf.  Sensory was intact and straight leg raise was 
negative.

A February 2003 Medical Evaluation Board (MEB) report shows 
the Veteran had a history of low back pain since a 1978 
parachuting injury in his first period of service.  In April 
2002, during a period of active duty, he had a severe flare 
of his low back pain without precipitating injury.  Physical 
examination revealed flexion to 60 degrees, lateral bend to 
40 degrees bilaterally; and bilateral rotation to 45 degrees.  

The MEB also indicated that X-rays of April 2002 showed no 
fracture or dislocation, well maintained intervertebral 
spaces; and an ill-defined calcific density at L2-L3.  Lumbar 
X-rays of May 2002 revealed calcified density at L2-L3 likely 
representing calcification within the posterior aspect of the 
annulus fibrosis of the intervertebral disc.  The MEB's 
diagnosis was mechanical low back pain.  

The Veteran underwent a VA examination in October 2003, 
following his discharge from active duty service.  The claims 
file was available and reviewed.  The examiner noted that the 
August 2002 MRI showed a minor L2-L3 disc herniation on the 
left side, not impinging on the nerve root and not causing 
any stenosis.  There was no desiccation of the disc spaces 
between L3 and S1.
 
The Veteran reported that he basically had a desk job during 
his last period active duty in 2001.  In 2002, he had a 
flare-up of his back pain that lasted almost 3 months and 
required some bed rest and reduced activity.  Currently, he 
noted low back pain with apparent radiation into the left 
thigh, occasionally with minor discomfort in the left calf.  
The leg pain began in the early 1990s and had progressively 
worsened.  There was minor numbing discomfort in the left 
thigh, but no frank numbness and no symptoms in his ankle and 
left foot.  He reported that the pain radiates to the back of 
his thigh, not the front.  

Physical examination of the lumbar spine revealed a level 
pelvis.  There was no scoliosis.  Lumbar lordosis and dorsal 
kyphosis were normal.  There was no muscle spasm, or local 
tenderness.  The Veteran stated that this was a good day for 
him.  Flexion was from 0 to 75 degrees, with some discomfort 
during the last 5 degrees.  Extension from 0 to 25 degrees, 
lateral flexion from 0 to 25 degrees bilaterally, and 
rotation from 0 to 30 degrees bilaterally, with minor 
discomfort at extremes.  Gait was normal.  Muscle strength 
was 5/5 in both lower extremities.  There was no "true" 
sciatic irritation accompanying the straight leg raising 
test.  

The examiner's diagnoses included recurrent lumbar strain 
with referred leg pain, not a radiculopathy; small L2-L3 disc 
herniation, more than likely asymptomatic; no evidence of 
disc disease of the lower lumbar spine.  

At an April 2005 VA examination, the Veteran reported his low 
back pain was moderate but constant.  The pain radiated down 
his left leg and was aching in nature.  He denied urinary and 
bowel dysfunction.  He reported having flare-ups of back 
symptoms that occurred every 1 to 2 months; the symptoms 
lasted between 1 and 2 weeks.  He reported that he was 
incapacitated during the flare-ups.  

On examination, the Veteran's posture and gait were normal.  
There were no abnormal spinal curvatures and no ankylosis of 
the spine.  There was no spasm, atrophy, or weakness of the 
lumbar sacrospinals.  Mild guarding, pain with motion, and 
tenderness was present.  Flexion was from 0 to 80 degrees; 
extension from 0 to 30 degrees; pain began at 25 degrees; 
lateral flexion was from 0 to 25 degrees bilaterally, pain 
began at 20 degrees; and rotation from 0 to 25 degrees 
bilaterally.  On repetitive use of the joints, flexion was 
additionally limited by 15 to 20 degrees and extension by an 
additional 5 to 10 degrees, due to pain.

Sensation in the lower extremities was normal.  X-rays of the 
lumbar spine were normal.  The examiner opined that the 
chronic lumbar strain had a significant effect on the 
Veteran's occupational activities causing increased 
absenteeism, and a mild effect on activities of daily living.  
The examiner indicated that the claims file was available and 
reviewed.

The Veteran's service-connected chronic low back strain, is 
currently rated at 10 percent disabling, from June 10, 2003 
to December 15, 2008, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

As noted previously, the regulations for evaluation of 
certain disabilities of the spine were revised during the 
course of this appeal; thus both are for consideration.  The 
Board finds the Veteran is entitled to a 20 percent rating 
under either the old or revised regulations.

Applying the old rating criteria to the evidence received 
prior the effective dates of the revised regulations, the 
February 2003 MEB report shows the Veteran was only able to 
achieve forward flexion to 60 degrees.  The terms "mild," 
"moderate" and "severe" are not defined in VA regulations, 
and the Board must arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6.  
Normal range of motion for the lumbar spine is to 90 degrees.  
Considering the Veteran's inability to achieve forward 
flexion beyond 60 degrees, and his chronic back pain, this 
degree of motion is liberally interpreted as "moderate" in 
severity.  Under Diagnostic Code 5292, moderate limitation of 
motion warrants a 20 percent rating.

There is no clinical evidence of IVDS in the medical records 
dated prior to the effective date of the revised criteria, 
despite the Veteran's subjective complaint of radiating pain.  
Thus, the criteria for rating IVDS are not applicable.  See 
DC 5293 (2003).

Effective September 26, 2003, the Veteran's low back disorder 
may be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  Applying the revised 
rating criteria to the evidence received after the effective 
dates of the revised regulations, specifically Diagnostic 
Codes 5237 (limited motion) and 5243 (IVDS), a 20 percent 
rating is still warranted.

The Veteran demonstrated flexion to 75 degrees at the October 
2003 examination.  This range of motion, even considering the 
discomfort in the last five degrees would not approximate the 
criteria for an evaluation in excess of 10 percent.  He also 
demonstrated flexion to 80 degrees and extension to 30 
degrees at the April 2005 examination.  While this would also 
not approximate the criteria for an increased rating, the 
2005 VA examiner indicated that there was an additional 
limitation of motion on repetitive use of the joints due to 
pain.  

Flexion was additionally limited by 15 to 20 degrees and 
extension was limited by an additional 5 to 10 degrees.  The 
additional impaired function approximates limitation of 
flexion to 60-65 degrees; hence it more nearly approximates 
the criteria for a 20 percent rating.  The October 2003 
examiner did not comment on all the factors of functional 
impairment, hence that examination does not rule out a 
finding that the Veteran met the criteria for a 20 percent 
rating at that point.  DeLuca, 8 Vet. App. 202 (1995), 38 
C.F.R. §§ 4.40, 4.45.

The Veteran is not entitled to a rating higher than 20 
percent under the old or revised criteria, as the evidence 
does not demonstrate more severe limitation of motion in the 
lumbar spine.  These noted ranges of motion show that the 
Veteran had at least 2 two thirds of the normal range of 
motion, and do not equate to severe limitation of the lumbar 
spine even with consideration of the DeLuca factors, and thus 
do not warrant a 30 percent rating under Diagnostic Code 
5292.  

The revised criteria, specifically Diagnostic Codes 5235- 
5243, do not provide for a 30 percent rating.  The next 
highest available disability rating is 40 percent, and 
requires forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; or IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

Even with consideration of the Deluca factors, flexion of the 
thoracolumbar spine does not more nearly approximate to 30 
degrees or less; there is no ankylosis present in the 
thoracolumbar spine; and there is no evidence of IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.
 
The preponderance of the evidence is against a rating in 
excess of 20 percent; hence, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 


2.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain, from December 16, 2008.

At a December 2008 VA examination, the Veteran reported pain 
with prolonged standing, exacerbated by bending.  His primary 
problem was that he had to give up activities of running and 
golf because his muscles are more fatigable.  He frankly 
denied any weakness in the bilateral lower extremities.  
There was no reported loss of bladder or bowel function.  The 
Veteran denied missing any work due to his back disorder, as 
it is mostly desk-work, but it is a struggle on days with 
flare-ups.  

Physical examination revealed a normal gait.  The Veteran was 
not in any acute distress.  There was no significant 
paravertebral muscular tenderness of spinous process 
tenderness.  Spasticity was not noted.  Muscle strength in 
the bilateral lower extremities was 5/5.  Flexion was to 40 
degrees, with no pain and 50 degrees with severe pain.  
Extension was to 15 degrees; lateral flexion was to 20 
degrees bilaterally; and rotation was to 30 degrees 
bilaterally.  Regarding DeLuca, painful motion was visible 
with three repetitions of the joint range of motion.  The 
examiner noted that it was feasible that the Veteran could 
lose an additional 20 to 30 degree of range of motion due to 
pain and fatigability.

The above findings support an increased rating of 40 percent 
for the period beginning December 16, 2008.  Under DC 5237, a 
40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees.  The Veteran was 
able to achieve forward flexion to 40 degrees, which would 
ordinarily warrant no more than a 20 percent rating under DC 
5237.  However, in light of the evidence of painful motion; 
the additional 20 to 30 degrees of lost motion on flare-up 
due to pain and fatigue; and resolving all doubt in favor of 
the Veteran, the Veteran's low back strain disability more 
nearly approximates the criteria for the next highest 
disability rating of 40 percent.  A disability evaluation of 
50 percent is not warranted as there is no evidence that the 
Veteran experiences unfavorable ankylosis of the entire 
thoracolumbar spine.   

A separate rating is not warranted for any neurologic 
impairment resulting from the Veteran's low back disability.  
In this regard, the Board notes that the 2008 neurological 
examination revealed there was no evidence of any 
neurological abnormalities noted in the bilateral lower 
extremities.  The diagnosis was "chronic lumbosacral strain 
with clinical history that suggests radiation of the pain 
down the left lower extremity, with no evidence of frank 
radiculopathy."  The examiner indicated that there were no 
specific nerves affected due to an intervertebral disc 
disorder, as the Veteran showed no evidence, radiologically, 
of a large disc herniation causing any encroachment on any 
nerve root.  There was also no evidence of paralysis of any 
nerve group or single nerve. 

The examiner opined that the Veteran's disc disease was mild 
in nature, as the disc itself did not show up on the 1997 MRI 
and there was no evidence of any frank intervertebral disc on 
the 2005 [X-ray].  The examiner did note that the 2002 MRI 
report (of the L2-L3 disc herniation) was not readily 
available to him; however, the report in the claims file did 
not report any evidence of any nerve encroachment (although 
it showed an L2-L3 disc bulge).

Accordingly, evaluation under the regulations for IVDS 
(Diagnostic Code 5243) would be inappropriate.  On the basis 
of the foregoing, the Board finds that the criteria for a 40 
percent rating and no higher, are met for the period 
beginning December 16, 2008 is warranted.  Due consideration 
has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); 
however a higher evaluation is not warranted for any portion 
of the time period under consideration.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see also Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's back strain is manifested by limited motion, 
with associated symptoms of pain and stiffness; and referred 
leg pain, without any sensory deficit or frank radiculopathy.  
As discussed above, the specific rating criteria reasonably 
contemplate these symptoms and the assigned schedular 
evaluations are, therefore, adequate.

These disorders have not required recent frequent periods of 
hospitalization.  The service-connected disabilities also 
have not been shown by the evidence of record to markedly 
interfere with employment, despite the Veteran's report of 
increased absenteeism at the 2005 examination.  At the 2008 
VA examination, the Veteran denied missing any work due to 
his back disorder noting that he primarily had a desk job.  
In a March 2009 letter, he reported that he is able to 
maintain an adequate level of performance with the use of 
pain medication, and specialized office furniture.  Hence 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER
 
From June 10, 2003 to December 15, 2008, a rating of 20 
percent, for chronic low back strain is granted.

Beginning December 16, 2008, a rating of 40 percent, for 
chronic low back strain is granted.
 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


